Citation Nr: 1525625	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-35 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for lumbosacral degenerative disc and joint disease and, if so, whether service connection for lumbosacral degenerative disc and joint disease should be granted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2002 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Decision Review Officer at a May 2012 RO hearing. A transcript of the hearing has been associated with the claims file.

As the record reflects diagnoses of depression and anxiety and the Veteran testified that he was diagnosed with PTSD, the issue of entitlement to service connection for major depressive disorder has been broadened to include other psychiatric disabilities and is recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.) 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued in September 2002 denied service connection for lumbosacral degenerative disc and joint disease.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  Evidence added to the record since the final September 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for lumbosacral degenerative disc and joint disease.

3.  The Veteran's lumbosacral degenerative disc and joint disease had their onsets in service.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied the Veteran's request to reopen his claim of service connection for lumbosacral degenerative disc and joint disease is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence has been received to reopen the claim of service connection for lumbosacral degenerative disc and joint disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Lumbosacral degenerative disc and joint disease were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for lumbosacral degenerative disc and joint disease.  A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran's claim for service connection for a lumbosacral degenerative disc and joint disease was most recently denied in an September 2002 rating decision because the RO determined that, although the Veteran was treated in service for low back strain, no further treatment findings or complaints following service were shown until the Veteran's on-the-job back injury in November 2001.  The September 2002 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Since September 2002, new evidence has been added to the claims file which is material to the Veteran's claims for service connection for lumbosacral degenerative disc and joint disease.  Specifically, at the May 2012 RO hearing, the Veteran testified that he had a back problem prior to his November 2001 work injury and that he hurt his neck, not his lumbar spine, in the November 2001 work injury.  He also testified that he had problems with his back when he left service in 1979 and has had continuous treatment for his back at the VA since 1980.

The absence of evidence that his current disabilities are related to service was the element of service connection upon which the prior denials were based.  The testimony of the Veteran relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for lumbosacral degenerative disc and joint disease for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records show complaints of low back pain and a diagnosis of lumbosacral strain.  The Veteran's October 1979 separation examination noted recurrent low back strain associated with heavy lifting diagnosed as low back strain.

Post-service private treatment records showed complaints of back pain as early as December 1996 and a diagnosis of degenerative disc disease of the low back in December 1998.  At an August 2002 VA examination, the Veteran was diagnosed with lumbosacral degenerative disc and joint disease.  However, no nexus opinion was provided at the VA examination.  A June 2012 private treatment record showed a diagnosis of lumbosacral degenerative disc disease and degenerative joint disease.

At the Veteran's May 2012 DRO Hearing, he testified that he had problems with his back when he left service and has continued to get VA treatment for his back.  In a November 2001 VA treatment record, the Veteran reported that he suffered from low back pain for 25 years and that it kept getting worse.  The Board finds that the Veteran is competent to report low back pain and that his account of his disability since service is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board finds that the credibility of the account is enhanced given that it was made for treatment purposes.  Given the service treatment records showing a diagnosis of lumbosacral strain in service, the credible lay statements of the Veteran concerning his back pain since service, and post-service treatment records showing a diagnosis of degenerative disc disease of the low back prior to the Veteran's November 2001 work injury and a current diagnosis, the Board finds that the evidence is at least in equipoise as to whether his lumbosacral degenerative disc and joint disease is related to service.  Thus, resolving all reasonable doubt in his favor, the Board finds that service connection is warranted for his lumbosacral degenerative disc and joint disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
ORDER

The service connection claim for lumbosacral degenerative disc and joint disease is reopened.

Service connection for lumbosacral degenerative disc and joint disease is granted.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's October 1979 separation examination noted "worry over 39-12 AF situation."  Upon separation from service, the Veteran reported "depression or excessive worry."  Post-service private and VA treatment records showed a diagnosis of depression from July 2001 to September 2002.  Private treatment records also showed a diagnosis of anxiety from April 2000 to July 2001.  At the May 2012 RO hearing, the Veteran testified that he had been diagnosed with PTSD.  The Veteran has not been provided a VA examination for an acquired psychiatric disorder.  Given the Veteran's complaints in service, his testimony at the RO hearing, and the medical evidence showing diagnoses of depression and anxiety after service, the Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran has a current diagnosis of an acquired psychiatric disorder, to include depression, and, the nature and etiology of any such currently diagnosed disorder(s).


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his psychiatric disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.

3.  After associating all outstanding records regarding the Veteran's psychiatric disorder(s) with the claims folder, afford the Veteran an appropriate VA examination.  The examiner must identify all psychiatric disabilities found to be present.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.

Further, if a psychotic disorder is diagnosed, whether it developed within one year of his discharge.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


